Citation Nr: 0707200	
Decision Date: 03/12/07    Archive Date: 03/20/07	

DOCKET NO.  04-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in New York, New York, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A chronic skin disorder did not have its onset in service 
and is not the result of a disease or injury incurred in 
service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get any evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 
5126 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA 
issued regulations to implement the VCAA.  These are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) at 
38 C.F.R. § 3.159(b), with regard to notification, a VCAA 
notice must:  (1) Inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date for the disability.  
The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented throughout the claim and to provide 
the claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The December 2003 letter from the RO essentially satisfies 
these mandates.  It informed the veteran about the type of 
evidence needed to support his claim and it told him how VA 
would help him obtain evidence for his claim.  He was 
specifically told that it was his responsibility to make sure 
VA received all requested records that were not in the 
possession of a Federal department or agency.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, and 
the evidence by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed under the grounds 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
were needed to substantiate the claim, but he was not 
provided with notice of the type of evidence necessary to 
establish to a rating or effective date for the rating in the 
2003 letter.  Despite this, the Board finds no prejudice to 
him in proceeding with the issuance of a decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  This is because by denying the claim, 
there is no need to address the questions of a disability 
rating to be assigned or effective date for the award of 
benefits.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), proper VCAA notice must 
precede an initial unfavorable RO decision on a claim.  In 
addition to the December 2003 letter, the veteran was also 
provided with a communication informing him of the types of 
evidence needed to support his claim by letter dated in 
October 2002.  This notice preceded the issuance of the 
rating decision denying entitlement to the benefit sought in 
November 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and VA outpatient treatment records.  

Although an examination or an opinion was not obtained in 
connection with the claim for service connection for chronic 
skin disorder, the Board finds that VA was not under an 
obligation to provide him an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record:  (1) Contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A (d).  

Here, the evidence does not indicate that the veteran's skin 
disorder is associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The veteran has not brought forth 
evidence, other than his own statements, suggestive of a 
causal connection between a chronic skin disorder and his 
active service.  VA informed him that he would need medical 
evidence of a relationship between any current disability and 
service, and he has not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  

Pertinent Laws and Regulations

In general, service connection will granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provides reasons for rejecting 
evidence favorable to the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim.

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current skin 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

A review of the available service medical records is without 
reference to complaints or findings indicative of the 
presence of a skin disorder.  

The post service medical evidence does not document the 
presence of a skin disorder until a VA outpatient visit in 
September 1992 when an assessment was made of tinea corporis.  
The post service records include the report of a VA 
outpatient visit in January 1991 at which time it was noted 
the veteran had no significant past medical history.

With regard to the lengthy time frame between active service 
and the initial documentation of the presence of a skin 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had a skin disorder in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71 (1998), 
affd. sub nom Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any objective evidence of continuing skin 
complaints, symptoms, or findings for many years between the 
period of active service and the medical reports dated in the 
early 1990's is itself evidence which tends to show that a 
chronic skin disorder did not have its onset in service or 
for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The only evidence in the claims file reflecting that the 
veteran has a chronic skin disorder attributable to service 
consists of the veteran's own statements.  As noted above, 
his assertions are not persuasive in that as a lay person he 
is not qualified to opine on matters requiring medical 
knowledge.  

Accordingly, the Board finds that the weight of the evidence 
in this case is against a claim for service connection for a 
chronic skin disorder.  Accordingly, the appeal is denied.  

ORDER

The appeal for service connection for a chronic skin disorder 
is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


